— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Standards and Appeals of the City of New York, which *714sustained a decision of the borough superintendent revoking petitioner’s certificate of occupancy, the petitioner appeals from a judgment of the Supreme Court, Queens County, entered May 2, 1978, which dismissed the petition. Judgment affirmed, without costs or disbursements. Our review of the record indicates that the determination was supported by substantial evidence and was not made in violation of lawful procedure (see Matter of Sun Oil of Pa. v Board of Zoning Appeals of Town of Harrison, 57 AD2d 627, affd 44 NY2d 995). Hopkins, J. P., Titone, O’Connor and Rabin, JJ., concur.